UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6144


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WENDELL ANTONIO JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:04-cr-00128-MFU-1; 7:16-cv-80882-MFU-RSB)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendell Antonio Johnson, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia,
Donald Ray Wolthuis, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wendell      Antonio    Johnson   seeks    to     appeal   the    district

court’s order dismissing his Fed. R. Civ. P. 60(b) motion as a

second      or   successive   28   U.S.C.     § 2255    (2012)   motion    filed

without authorization.         On appeal, we confine our review to the

issues raised in the Appellant’s brief.                See 4th Cir. R. 34(b).

Because Johnson’s informal brief does not challenge the basis

for   the    district   court’s    disposition,        Johnson   has   forfeited

appellate review of the court’s order.                 Accordingly, we affirm

the district court’s judgment.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                        2